Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 rejected under 35 U.S.C. 101 because:
Claim 1:
Step 1: Claim 1 recites a computer-implemented method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “identifying the first entity referenced in a content item associated with a first context”, “determining at least one attribute of the first entity”, “identifying a second context in which the content item is to be presented”, “determining the second entity based on the second context and on the at least one attribute of the first entity”, and ”replacing reference to the first entity in the content item with reference to the second entity” are recited at a high level of generality such that it could be practically performed in by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“identifying…”, “determining…”, “replacing…”). See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above. The steps recited in the claim, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 11:
Step 1: Claim 11 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 11 recites an abstract idea of mental processes. In the claim, the functions of “identifying the first entity referenced in a content item associated with a first context”, “determining at least one attribute of the first entity”, “identifying a second context in which the content item is to be presented”, “determining the second entity based on the second context and on the at least one attribute of the first entity”, and ”replacing reference to the first entity in the content item with reference to the second entity” are recited at a high level of generality such that it could be practically performed by the human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“identifying…”, “determining…”, “replacing…”). Other than reciting “I/O interface circuitry” and “processing circuity” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 11 recites the additional elements of “I/O interface circuitry” and “processing circuity”.  The “I/O interface circuitry” and “processing circuity” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 11 recites the additional elements of “I/O interface circuitry” and “processing circuity”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
	Dependent claims 2-10 and 12-20 inherit the same defects.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 7, 10-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior art Yelton et al. (US Patent 10,063,910).
As to claim 1, Yelton teaches a computer implemented method for converting a first entity to a second entity comprising: identifying the first entity (keyword hurricane) referenced in a content item associated with a first context (col. 2, lines 20-31; col. 6, line 63 through col. 7, line 16); identifying a second context in which the content item is to be presented (col. 2, lines 31-34; col. 6, lines 60-63); determining the second entity (keyword typhoon) based on the second context (col. 2, lines 20-42); and replacing reference to the first entity in the content item with reference to the second entity (Fig. 9, items 909 & 910 and related texts; col. 2, lines 35-42). Yelton does not explicitly discuss an attribute of an entity. However, Yelton teaches related terms which have commonalities with terms and concepts, comparing the synonym with keywords associated with the event and matching of a synonym and a keyword identified (col. 2, lines 4-19); it would have been obvious that a synonym for a term that include related terms which have commonalities with terms and concepts would be an attribute of the first entity.
As to claims 2 and 12, Yelton teaches the method of claim 1 and the system of claim 11 further comprising: receiving a request for the content item (col. 2, lines 22-31 – the user searched for or viewed media content relating to a hurricane); and receiving user preference information for a user requesting the content item, wherein identifying the second context is based on the user preference information (col. 2, lines 20-42; col. 5, lines 36-60).
As to claims 7 and 17, Yelton teaches the method of claim 1 and the system of claim 11 wherein identifying the first entity referenced in the content item is based on metadata associated with the content item (col. 5, lines 36-60).
As to claims 10 and 20, Yelton teaches the method of claim 1 and the system of claim 11 wherein the second entity is representative of the first entity in the second context (col. 2, lines 20-42; col. 5, lines 36-60).
Claim 11 is rejected for the same reasons discussed above with respect to claim 1. Furthermore, Yelton teaches input/output interface circuitry to receive a user input (col. 15, lines 36-41) and processing circuity (col. 14, lines 13-27) to perform the steps of the claim (Fig. 5 - user input interface 510, processing circuit 506).

5.	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior art Yelton et al. (US Patent 10,063,910) in view of Liu et al. (2020/0285636).
As to claims 8 and 18, Yelton does not explicitly discuss the method of claim 1 and the system of claim 11, wherein the second context comprises a second language and the first context comprises a first language.
Liu teaches user inputs a query in a first language; searching to obtain related to subjects in a second language ([0026]); providing cross lingual search results that retain cultural context and generating a search for obtaining entries in a first language  and translating the search parameters and the cultural context into the target language (abstract; [0004]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Liu into the teachings of Yelton for the purpose of determining the second or target language in the context translated from the first language.
As to claims 9 and 19, Liu teaches method of claim 1 and the system of claim 11, wherein the second context comprises a second culture and the first context comprises a first culture ([21, 23, 28, 36, 40, 44, 46]).
Allowable Subject Matter
6.	Claims 3, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-6 and 14-16 are objected because they depend of object claims 3 and 13, respectively.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652